DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ELITE CONSTRUCTION, INC.,
                             Appellant,

                                     v.

    BOISE CASCADE BUILDING MATERIALS DISTRIBUTION, LLC,
                         Appellee.

                               No. 4D19-1289

                               [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. 17-000168-
(03).

    William E. Stacey Jr. of William E. Stacey Jr., P.A., Fort Lauderdale,
for appellant.

  Joseph W. Lawrence II of Vezina, Lawrence & Piscitelli, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J, DAMOORGIAN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.